Citation Nr: 0805511	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1974.  He died in November 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  A November 2005 certificate of death indicates that the 
veteran died in November 2005 at the age of 54.  The 
certificate of death lists the immediate cause of death as 
non-small cell lung cancer, due to or as a consequence of 
severe chronic obstructive pulmonary disorder (COPD).

3.  At the time of the veteran's death, service connection 
was not in effect for any disorders.

4.  The medical evidence of record provides affirmative 
evidence to the contrary sufficient to rebut presumptive 
service connection for the veteran's lung cancer.

5.  The veteran's fatal conditions, including lung cancer and 
COPD, are not shown to be related to his period of active 
military service, or caused by any incident of service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to any 
injury or disease incurred in or aggravated by active 
military service, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the appellant of 
what information or evidence is needed in order to 
substantiate the claim, and it must assist the appellant by 
making reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the appellant's claim, 
the RO's letter dated in December 2005 advised the appellant 
of the foregoing elements of the notice requirements.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 


The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO has 
obtained a medical opinion for purposes of determining the 
etiology of the veteran's fatal condition herein.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. at 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that the 
veteran's fatal condition was the result of his inservice 
exposure to Agent Orange.  In October 2005, the veteran filed 
a claim for service connection for lung cancer.  The veteran 
died before a rating decision was issued.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
diseases.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, the governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The presumptive disorders 
are:  chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this case, the veteran served in the Army from July 1970 
to February 1974, including service in the Republic of 
Vietnam.  His report of separation, Form DD 214, revealed 
that he had been awarded a National Defense Service Medal, 
Vietnam Service Medal, Parachute Badge, and Vietnam 
Counteroffensive Phase VII.  His service medical records were 
silent as to any complaints of or treatment for lung cancer 
or COPD.  

A June 2005 computerized tomography (CT) scan of the chest 
revealed markedly severe COPD with bulla and bleb formation, 
scarring in both lungs, and bilateral pulmonary nodules.  
Comparison with a June 2003 CT scan of the chest revealed 
that two additional nodules had developed, one in the right 
upper lobe anteriorly and the other in the left lingula. 

A June 2005 pulmonary function report revealed extremely 
severe airflow obstruction and low diffusion capacity, 
compatible with severe obstructive disease.

An October 2005 treatment letter from R.W., M.D. noted that 
the veteran had a "terrible smoking history for many years 
and has developed severe obstructive lung disease."  Dr. 
R.W. stated that the veteran had "end-stage emphysema and 
blood gases show chronic respiratory failure."  Dr. R.W. 
further reported that a CT scan performed in June 2005 
revealed several lung nodules.  The veteran also had a 
positive tuberculosis test.  An October 2005 CT scan showed a 
"significant increase in size in the lesion in the right 
upper lobe anterior medial area" which was suspicious for a 
malignancy.  Dr. R.W. noted that the veteran continued to 
smoke, and was not a candidate for a needle biopsy of the 
lung.

An October 2005 treatment record from S.P., M.D. reveals the 
veteran's complaints of shortness of breath.  The veteran 
also reported a history of smoking.  A CT scan of the chest 
was taken, and Dr. S.P. noted findings which were 
"suspicious for a primary lung carcinoma."  Dr. S.P. 
diagnosed chronic severe emphysematous changes, a significant 
increase in the size of an anterior medial right upper lobe 
nodular mass which was suspicious for carcinoma, and chronic 
mild fibrotic changes.

A November 2005 certificate of death indicates that the 
veteran died in November 2005, at the age of 54.  The 
certificate of death lists the immediate cause of death as 
non-small cell lung cancer, due to or as a consequence of 
COPD.  No other contributing or underlying causes were noted.

In January 2005, the RO solicited a medical opinion from 
R.T., M.D. to determine whether the cause of veteran's lung 
cancer could be attributed to inservice herbicide exposure.  
After reviewing the claims folder, Dr. R.T. concluded that 
"[i]t is more likely than not that the veteran's lung cancer 
was related to many years of tobacco use as opposed to [Agent 
Orange] exposure."


At the time of the veteran's death, service connection was 
not in effect for any disorders.  

In this case, as the veteran served in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed during his service to an herbicide agent.  
38 U.S.C.A. § 1116(f).  Although the veteran's COPD is not 
entitled to presumptive service connection based on inservice 
exposure to herbicide agents, the veteran's lung cancer is a 
presumptive disorder under 38 C.F.R. § 3.309(e).  
Consequently, the veteran's lung cancer is a disability that 
would warrant service connection on a presumptive basis based 
on Agent Orange exposure, so long as the rebuttable 
provisions of 38 C.F.R. § 3.307(d) are satisfied.  See 
38 C.F.R. § 3.309(e).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in § 3.309 includes any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment will be exercised in making 
determinations relative to the effect of incurrent injury or 
disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d).

In this case, the medical evidence of record provides 
affirmative evidence to the contrary sufficient to rebut 
presumptive service connection under 38 C.F.R. § 3.309(e) for 
the veteran's lung cancer.  The only competent medical 
evidence of record which discusses the etiology of the 
veteran's lung cancer is the January 2005 opinion of Dr. R.T.  
In that opinion, Dr. R.T. stated that it was "more likely 
than not that the veteran's lung cancer was related to many 
years of tobacco use as opposed to [Agent Orange] exposure."  
This opinion is based on a review of the veteran's claims 
folder and the veteran's smoking history of two packs per 
day, which is substantiated by the evidence of record.


The appellant is a licensed practical nurse (LPN) in 
geriatrics, and has provided several statements attesting to 
her belief that the veteran's lung cancer was caused by his 
inservice exposure to Agent Orange.  The Court of Appeals for 
Veterans Claims has held a medical professional, such as a 
nurse, is not competent to opine as to matters outside the 
scope of his or her expertise, or based upon undocumented 
historical reports.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  While the Board does not doubt the qualifications of 
the appellant as a nurse, there is no adequate foundation in 
the record to establish that she has the specialized 
knowledge to provide a competent opinion as to whether the 
veteran's lung cancer was caused by exposure to Agent Orange.  
Accordingly, her opinion is entitled to little probative 
weight in this case.

Accordingly, the only competent medical evidence of record 
that discusses the etiology of the veteran's lung cancer is 
the January 2005 medical opinion of Dr. R.T., which found 
that the veteran's lung cancer was not related to Agent 
Orange exposure.  As such, there is affirmative evidence to 
the contrary sufficient to rebut presumptive service 
connection under 38 C.F.R. § 3.309(e), and service connection 
for the cause of the veteran's death on a presumptive basis 
is not warranted.

In addition, the Board finds that service connection for the 
cause of the veteran's death is not warranted on a direct 
basis, as neither lung cancer nor COPD are shown to be 
related to the veteran's period of active military service, 
or caused by any incident of service.  Specifically, the 
veteran's service medical records are completely silent as to 
any complaints of or treatment for either of these 
conditions.  Moreover, the evidence of record fails to show 
post-service treatment or complaints regarding either of 
these conditions for over thirty years following his 
discharge from service, and there is no competent medical 
opinion of record supporting a nexus between the veteran's 
fatal disease process and military service.  As there is no 
competent evidence of record linking either of the veteran's 
fatal conditions to his active duty service, service 
connection for the cause of the veteran's death on a direct 
basis is not warranted.  


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


